Citation Nr: 0841538	
Decision Date: 12/03/08    Archive Date: 12/09/08

DOCKET NO.  07-17 714	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
anxiety disorder, claimed as nervous condition.

2.  Entitlement to service condition for anxiety disorder, 
claimed as nervous condition.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tabitha G. Macko, Associate Counsel


INTRODUCTION

The veteran had active service from May 1971 to May 1974.  
The Board notes that although the veteran's DD 214 indicates 
the effective date of his release from active duty to have 
been March 1974, there are service treatment records dated 
after that, to include the April 1974 separation examination.  
In a June 1974 claim, the veteran noted service discharge in 
May 1974, and this appears to be correct. 

This matter is before the Board of Veterans' Appeals (Board) 
from a June 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, which denied the benefit sought on appeal. 

In December 2007 the veteran testified before the undersigned 
Veterans Law Judge at the RO.  A transcript of this hearing 
has been included in the record.  


FINDINGS OF FACT

1.  An unappealed August 1974 rating decision denied a claim 
of entitlement to service connection for a nervous condition.

2.  The evidence added to the record since August 1974, when 
viewed by itself or in the context of the entire record, is 
not cumulative or redundant and does relate to an 
unestablished fact necessary to substantiate the claim.   

3.  The competent and credible evidence does not demonstrate, 
nor place in equipoise, that an anxiety disorder disability 
is causally related to service.


CONCLUSIONS OF LAW

1.  The August 1974 rating decision which denied the 
veteran's claim of entitlement to service connection for a 
nervous condition is final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. § 20.1103 (2008).

2.  The evidence received subsequent to the August 1974 
rating decision is new and material; therefore the 
requirements to reopen the claim have been met.  38 U.S.C.A. 
§§ 5108, 5103, 5103A, 5107(b), 7105 (West 2002); 38 C.F.R. 
§§ 3.156, 3.159 (2008).

3.  An anxiety disorder, claimed as nervous condition, was 
not incurred or aggravated in active military service.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.159, 3.303, 3.306 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Duty to Assist

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2007); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  A March 2006 letter to the 
veteran satisfied these requirements.

The requirements of the VCAA also include notice of a 
disability rating and an effective date for award of benefits 
if service connection is granted.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  A February 2007 letter provided the 
veteran with notice of the laws regarding degrees of 
disability or effective dates for any grant of service 
connection and his claim was readjudicated in the April 2007 
statement of the case and the June 2007 supplemental 
statement of the case.  Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006).  In any event, because the claim for service 
connection for an anxiety disorder, claimed as a nervous 
condition, is denied, any questions regarding a disability 
rating and effective date are now moot.

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the U.S. Court 
of Appeals for Veterans Claims clarified VA's duty to notify 
in the context of claims to reopen.  With respect to such 
claims, VA must both notify a claimant of the evidence and 
information that is necessary to reopen the claim and notify 
the claimant of the evidence and information that is 
necessary to establish entitlement to the underlying claim 
for the benefit that is being sought.  To satisfy this 
requirement, the Secretary is required to look at the bases 
for the denial in the prior decision and to provide the 
claimant with a notice letter that describes what evidence 
would be necessary to substantiate those elements required to 
establish service connection that were found insufficient in 
the previous denial.  

In this case, the March 2006 and May 2006 notice letters of 
record satisfied the requirements under Kent.  In any event, 
because the instant decision reopens the veteran's claim for 
service connection for a psychiatric disorder, any notice 
deficiency cannot be found to prejudice the veteran here.  

The veteran was not afforded VA examination with regard to 
this claim.  The Board finds that VA was not under an 
obligation to afford such an examination.  The duty to assist 
also includes providing a medical examination or obtaining a 
medical opinion when such is necessary to make a decision on 
the claim, as defined by law. The case of McLendon v. 
Nicholson, 20 Vet. App. 79 (2006), held that an examination 
is required when (1) there is evidence of a current 
disability, (2) evidence establishing an "in-service event, 
injury or disease," or establishing certain diseases 
manifesting during an applicable presumptive period for which 
the claimant qualifies, (3) an indication that the current 
disability may be related to the in-service event, but (4) 
insufficient competent medical evidence to decide the case.

The Board concludes an examination is not needed in this case 
because as discussed below, the preponderance of the evidence 
is against a finding of persistent or recurrent symptoms of a 
nervous condition or anxiety disorder since service and the 
competent medical evidence, in the form of a military 
examination at separation and VA psychiatric examination in 
1974, shows that an anxiety disorder was not then existing.  
As the evidence of record does not otherwise include any 
competent evidence suggesting an association between a 
current anxiety disorder and active service, the Board has no 
duty to provide examination or obtain medical opinion in this 
case.  Wells v. Principi, 326 F. 3d. 1381, 1384 (Fed. Cir. 
2003) (VA has no obligation to provide medical opinion 
pursuant to section 5103A(d) absent competent evidence that 
claimant's disability or symptoms are associated with 
service).  The Board notes that in McLendon the Court noted 
that the third prong of 38 C.F.R. § 3.159(c)(4)(I), requires 
that the evidence of record "indicate" that the claimed 
disability or symptoms may be associated with service, 
thereby establishing a low threshold.  The Board has found 
that the competent and credible evidence in this claim does 
not meet that threshold.  See also Locklear v. Nicholson, 20 
Vet. App. 410, at 418 (2006).  

VA has obtained service treatment records, assisted the 
veteran in obtaining evidence, and afforded the veteran the 
opportunity to give testimony before the Board.  All known 
and available records relevant to the issues on appeal have 
been obtained and associated with the veteran's claims file; 
and the veteran has not contended otherwise.  

Under the circumstances, the Board finds that there is no 
reasonable possibility that further assistance would aid the 
veteran in substantiating the claim.  Hence, no further 
notice or assistance to the veteran is required to fulfill 
VA's duty to assist him in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).  



Discussion - New and Material Evidence

In an August 1974 rating decision, the RO denied entitlement 
to service connection for a nervous condition and ulcers.  
The veteran did not appeal the rating decision and it became 
final.  See 38 U.S.C.A. § 7105.  

The veteran filed his current claim in October 2005 seeking 
entitlement to service connection for a nervous disorder.  He 
dated the onset of the disorder as 1973.

The issue for consideration is whether new and material 
evidence has been received to reopen the claim.  While the RO 
did appear to address the anxiety disorder claim on the 
merits, the preliminary question of whether a previously 
denied claim should be reopened is a jurisdictional matter 
that must be addressed before the Board may consider the 
underlying claim on its merits.  Barnett v. Brown, 8 Vet. 
App. 1, 4 (1995), aff'd, Barnett v. Brown, 83 F.3d 130 (Fed. 
Cir. 1996).  Therefore, regardless of the manner in which the 
RO characterized the issue, the initial question before the 
Board is whether new and material evidence has been 
presented.  

With respect to new and material evidence claims, "new" 
evidence is defined as evidence not previously submitted to 
agency decision-makers.  "Material" evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2008).

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  However, lay 
assertions of medical causation cannot serve as the predicate 
to reopen a claim under § 5108.  See Moray v. Brown, 5 Vet. 
App. 211, 214 (1993).

In order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  See Smith v. West, 12 Vet. App. 
312, 314 (1999).  If it is determined that new and material 
evidence has been submitted, the claim must be reopened.  VA 
may then proceed to evaluate the merits of the claim on the 
basis of all evidence of record, but only after ensuring that 
the duty to assist the veteran in developing the facts 
necessary for his claim has been satisfied.  See Elkins v. 
West, 12 Vet. App. 209 (1999), but see 38 U.S.C.A. § 5103A 
(West 2002) (eliminates the concept of a well-grounded 
claim).

The evidence of record at the time of the August 1974 rating 
decision denying the veteran's claim of entitlement to 
service connection for a nervous condition consisted of 
service treatment records and a July 1974 VA psychiatric 
examination.  

The service treatment records reveal the veteran sought 
medical treatment in February 1974.  The examiner recorded 
the symptoms of the veteran being "nervous" occasionally 
over his job, afebrile, and positive for ulcer symptoms, 
including occasional black stool.  The assessment was 
questionable peptic ulcer.  A follow-up appointment is 
recorded in March 1974.  Functional GI (gastrointestinal) 
distress was assessed.  The examiner also noted symptoms had 
improved, "feels that job has a lot to do" with problem, 
"[i]s going to change jobs."  The examiner noted the 
veteran was counseled and told to continue his medications 
and return as the occasion required.  On service separation 
examination in April 1974, psychiatric evaluation was normal.  
History was given of nervous trouble due to his job which was 
treated by a doctor with medication and advice not to worry 
about the job.

The veteran was afforded a VA examination in July 1974.  The 
examiner noted the veteran stated he liked his then current 
job and that he was happy.  The examiner observed his affect 
was in accordance with his mood; the veteran was neither 
elated nor depressed.  The examiner found the veteran was not 
mentally ill and there were insufficient findings to warrant 
any psychiatric diagnosis.  The diagnosis was no psychiatric 
disease.

Based on the evidence as described above, the RO in August 
1974 denied the claim of entitlement to service connection 
for a nervous condition, finding that there was no nervous 
condition of record, in other words, no current diagnosis.

The evidence added to the record since the last final August 
1974 rating decision includes: a February 2004 copy of a 
prescription bottle label; an October 2005 written 
prescription for Ativan for anxiety; sleep study reports 
dated 2005 which make no mention of any anxiety disorder or 
nervous condition; treatment records dated July through 
December 2005 from the private B. Health Management clinic, 
including an October 2005 follow-up report from the ARNP 
(advanced registered nurse practitioner) from the B. Health 
Management clinic; an October 2006 statement signed by the 
nurse practitioner stating the veteran was treated for "long 
standing" anxiety with Ativan; records from the Social 
Security Administration including private medical records 
from 1998 to 2006 relating to treatment for various physical 
disabilities; and an undated statement from a now retired 
doctor which was submitted by the veteran in April 2007.  

The undated statement from Dr. Mc. stated that he treated the 
veteran for "many years" for an anxiety disorder and that 
he had prescribed various medications for the disorder over 
the years.  This brief statement suggests a medical diagnosis 
of an anxiety disorder.  As such, the Board finds that this 
additional evidence is new and material, and the claim for 
service connection is reopened.  

Discussion - Service Connection

Service connection will be granted for disability resulting 
from disease or injury incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2008); 
38 C.F.R. § 3.303 (2008).  Service connection for psychosis 
may be granted if manifest to a compensable degree within one 
year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 
1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a)(2008).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumptive period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b)(2008).

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d)(2008).

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative balance, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990); 38 U.S.C.A. § 5107(b).

After a careful review of the evidence of record, the Board 
finds that the preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for an 
anxiety disorder, also claimed as a nervous condition.  

The veteran's October 2005 claim dated the onset of his 
nervous condition to 1973.  As discussed above, February and 
March 1974 service treatment records showed complaints of 
nervousness related to the veteran's job but symptoms were 
improved, and there was no in-service finding of a chronc 
psychiatric disorder, including an anxiety disorder.  The 
April 1974 separation examination noted the veteran's 
psychiatric clinical evaluation was considered normal.  The 
veteran's history of nervous trouble due to job and treated 
does not equate to a diagnosis of a chronic psychiatric 
disorder, but instead indicates a situational reaction.

In the July 1974 examination the veteran stated he was 
"happy" and he gave no indication he was seeking additional 
medical or psychiatric treatment.  The examiner made no 
diagnosis and specifically stated there was no psychiatric 
disease found. 

There is no further record of psychiatric symptoms until the 
2004 prescrioption bottle label showing an alprazolam 
prescription and the nurse practitioner's statements of 
October 2005 and October 2006 showing rare use of Ativan for 
anxiety and treatment for longstanding anxiety.  Although the 
"rare" use of Ativan for anxiety indicates the treatment of 
an acute issue, not the diagnosis of a chronic disability, 
the Board, for purposes of this discussion, will assume that 
the veteran now has a diagnosed chronic anxiety disorder.  

Nevertheless, the nurse practitioner's statements do not 
relate his current anxiety disorder to service.  "Long 
standing anxiety" provides no information as to how long the 
veteran has been treated or the onset or cause of the current 
anxiety.  Further there is no indication how the nurse 
determined it was "longstanding."  Indeed, a bare 
transcription of lay history is not transformed into 
"competent medical evidence" merely because the transcriber 
happens to be a medical professional.  LeShore v. Brown, 8 
Vet. App. 406 (1995).  The Board finds the nurse's statements 
to be of no probative value.  The Board may reject medical 
opinions that are based on inaccurate or unsubstantiated 
accounts.  See, e.g., Reonal v. Brown, 5 Vet. App. 458, 460 
(1993); Moreau v. Brown, 9 Vet. App. 389, 395- 396 (1996); 
Swann v. Brown, 5 Vet. App. 229, 233 (1993).

Similarly, the Board finds the brief statement from the 
veteran's retired doctor, Dr. Mc., to be of very limited 
probative value.  While the doctor states he treated the 
veteran for an anxiety disorder, this informs the Board only 
that at some point in the intervening 33 years the veteran 
had some assessment of an anxiety disorder.  There is no 
indication how the doctor derived that assessment, how long 
the veteran was treated or when treatment began.  Further, 
there is no indication that this diagnosis was related to the 
veteran's active service.  

The Board acknowledges that the veteran is competent to give 
evidence about what he experienced; for example, he is 
competent to discuss his nervousness and other experienced 
symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  
Furthermore, lay evidence concerning continuity of symptoms 
after service, if credible, is ultimately competent, 
regardless of the lack of contemporaneous medical evidence.  
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  
However, there is little credible evidence of continuous 
symptoms since service other than the veteran's own 
statements.  In this regard, evidence of a prolonged period 
without medical complaint, and the amount of time that 
elapsed since military service, can be considered as evidence 
against the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000).  This is particularly true considering the 
July 1974 VA psychiatric examination in which the veteran 
stated he was "happy" and exhibited no psychiatric 
symptoms.  

The veteran himself believes that he has an anxiety disorder 
and that it is related to service.  However, such assertions 
are afforded no probative weight in the absence of evidence 
that the veteran has the expertise to render opinions about 
medical matters; and where the determinative issue involves a 
question of medical diagnosis or causation, only individuals 
possessing specialized medical training and knowledge are 
competent to render such an opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992).  There is no 
evidence which establishes that the veteran has medical 
expertise.  

For the reasons stated above, the preponderance of the 
evidence is against the claim for service connection for an 
anxiety disorder, also claimed as a nervous condition.  
Gilbert, 1 Vet. App. at 54.  




ORDER

New and material evidence having been received, the 
application to reopen a claim of entitlement to service 
connection for an anxiety disorder is granted.  

Service connection for an anxiety disorder, claimed as 
nervous condition, is denied.



____________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


